Exhibit 10.16

Summary of Compensation for Named Executive Officers – February 2010

In February 2010, the Compensation Committee of the Board of Directors
established 2010 salary and target bonus applicable to the named executive
officers as follows:

 

Named Executive

   2010
Base Salary($)    2010
Target Bonus($)

Arthur G. Dauber

   180,000    —  

John H. Untereker

   168,400    61,875

Neal T. Hare

   176,400    61,875

James J. Steffek

   176,400    61,875

Charles M. Dauber

   225,000    100,000

Timothy C. Adams

   150,000    23,250

Actual bonus amounts payable to each executive will be based on the achievement
of 2010 Company and individual performance goals established for each executive.
Targeted performance must be achieved at the 75% level for that component of the
bonus to be earned and must be achieved at the 100% level for the full bonus to
be earned. Some of each executive’s individual goals may require a subjective
evaluation and judgment with respect to achievement of these goals. Company
performance targets range from 50% to 75% of total bonus with individual goals
encompassing the remainder.

In connection with the 2010 salary and target bonus established for the named
executive officers, the following named executive officers were awarded
restricted stock units under the 2007 Employee Stock Incentive Plan. Each
restricted stock unit is issued one share of common stock upon vesting:

 

Named Executive

   Restricted Stock Units

John H. Untereker

   18,000

Charles M. Dauber

   50,000

Timothy C. Adams

   12,000

Vesting of a portion of such awards is subject to achievement of the 2010
Company and individual performance goals established for each executive, 9,600
for Mr. Adams, 14,400 for Messrs. Dauber and Untereker, and each award is
subject to further vesting based on continued employment over a four year period
from the date of grant.

Supplemental Senior Management Performance Bonus Program for Fiscal 2010. In
February 2010 the Compensation Committee approved a Supplemental Senior
Management Performance Bonus Program for Fiscal 2010. This program provides a
bonus pool of 20% of the Company’s 2010 Consolidated Net Income (net of bonus
payments under this plan) in excess of $2,900,000 (net of the bonus pool) but
such bonus pool shall not be more than $2,500,000. Any such bonus pool shall be
payable 34% to Charles M. Dauber and 22% each to Messrs. Untereker, Steffek and
Hare. Each participant may elect to receive such bonus in the form of restricted
stock units (RSUs) or non-qualified stock options (NQSOs) issued under our 2007
Employee Stock Incentive Plan. Any such election must be made prior to June 30,
2010. The number of RSUs earned will be calculated at 1.33 of the bonus
allocation divided by the closing price of our common stock on the last trading
day prior to the election. The number of NQSOs earned will be calculated at 1.98
of the bonus allocation divided by the closing price of our common stock on the
last trading day prior to the election and this closing price shall also be the
exercise price of the NQSOs. The RSUs and NQSOs will require additional service
with 25% additional vesting per year beginning one year from the date of
election. Cash bonus payments will be made by March 15, 2011.



--------------------------------------------------------------------------------

Under a supplemental cash incentive program adopted for six of our key operating
managers, including Timothy C. Adams, for fiscal 2010 Mr. Adams may earn a bonus
of 5% of the amount achieved over the 2010 budgeted profit goal of the American
Access segment, net of the bonus payment, subject to the Company meeting its
overall 2010 profit goal.